Supreme Court of Florida
                                 ____________

                                 No. SC18-697
                                 ____________


     IN RE: AMENDMENTS TO THE FLORIDA SUPREME COURT
           APPROVED FAMILY LAW FORMS—12.980(b)(1).

                                 [June 21, 2018]

PER CURIAM.

      Pursuant to the procedures approved in Amendments to the Florida Family

Law Rules of Procedure & Family Law Forms, 810 So. 2d 1, 13-14 (Fla. 2000),

this Court has internally reviewed the Florida Supreme Court Approved Family

Law Forms and has decided that amendments to form 12.980(b)(1) (Order Setting

Hearing on Petition for Injunction for Protection Against Domestic Violence,

Repeat Violence, Dating Violence, Sexual Violence, Stalking Without Issuance of

an Interim Temporary Injunction) are needed. See Fla. R. Jud. Admin. 2.140(d).

Input was received from the Advisory Workgroup on the Florida Supreme Court
Approved Family Law Forms, which provided valuable assistance. We have

jurisdiction,1 and amend form 12.980(b)(1) as follows.2

      We replace language in form 12.980(b)(1) regarding recording and

transcription of proceedings with language indicating that proceedings concerning

domestic violence or stalking must be recorded by the presiding court and can be

transcribed at the parties’ expense. The new language also indicates that the

presiding court is not required to record or transcribe other types of proceedings set

for hearing by the form, but that the parties may arrange to have such proceedings

recorded or transcribed at their expense. These amendments clarify a presiding

court’s obligation to record domestic violence and stalking proceedings pursuant,

respectively, to sections 741.30(6)(h) and 784.0485(6)(f), Florida Statutes (2017).

      The amended form is hereby adopted as set forth in the appendix to this

opinion, fully engrossed. The amendments to the form shall become effective

immediately upon the release of this opinion and may be accessed and downloaded

from the Florida State Court’s website at http://www.flcourts.org/resources-and-

services/court-improvement/family-courts/family-law-forms.stml. By adoption of

the amended form, we express no opinion as to its correctness or applicability. We




      1. See art. V, § 2(a), Fla. Const.
      2. Other nonsubstantive editorial changes are also made.


                                           -2-
also direct that the amended form be published for comment. Interested persons

shall have sixty days from the date of this opinion to file comments with the

Court.3

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and LAWSON, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.

Original Proceeding – Florida Supreme Court Approved Family Law Forms




       3. All comments must be filed with the Court on or before August 20, 2018,
as well as a separate request for oral argument if the person filing the comment
wishes to participate in oral argument, which may be scheduled in this case. If
filed by an attorney in good standing with The Florida Bar, the comment must be
electronically filed via the Florida Courts E-Filing Portal (Portal) in accordance
with In re Electronic Filing in the Supreme Court of Florida via the Florida
Courts E-Filing Portal, Fla. Admin. Order No. AOSC13-7 (Feb. 18, 2013). If
filed by a nonlawyer or a lawyer not licensed to practice in Florida, the comment
may be, but is not required to be, filed via the Portal. Comments filed via the
Portal must be submitted in Microsoft Word 97 or higher. See In re Electronic
Filing in the Florida Supreme Court, Fla. Admin. Order No. AOSC17-27 (May 9,
2017). Any person unable to submit a comment electronically must mail or hand-
deliver the originally signed comment to the Florida Supreme Court, Office of the
Clerk, 500 South Duval Street, Tallahassee, Florida 32399-1927; no additional
copies are required or will be accepted.


                                        -3-
                                                APPENDIX
                         IN THE CIRCUIT COURT OF THE              JUDICIAL CIRCUIT,
                                IN AND FOR                   COUNTY, FLORIDA

                                                             Case No.:
                                                             Division:
                       __________________,
                                 Petitioner,

                 and

                        __________________,
                                 Respondent.

          ORDER SETTING HEARING ON PETITION FOR INJUNCTION
                       FOR PROTECTION AGAINST
             ( ) DOMESTIC VIOLENCE ( ) REPEAT VIOLENCE
        ( ) DATING VIOLENCE ( ) SEXUAL VIOLENCE ( ) STALKING
        WITHOUT ISSUANCE OF AN INTERIM TEMPORARY INJUNCTION

A Petition for Injunction for Protection Against: Domestic Violence filed under section 741.30, Florida
Statutes; Repeat, Dating, or Sexual Violence filed under section 784.046, Florida Statutes; or Stalking
filed under section 784.0485, Florida Statutes, has been reviewed. This Court has jurisdiction of the
parties and of the subject matter. Upon review of the Petition, this Court concludes that a Temporary
Injunction for Protection Against Domestic Violence; Repeat, Dating, or Sexual Violence; or Stalking,
pending the hearing scheduled below, NOT be entered at this time but that an injunction may be
entered after the hearing, depending on the findings made by the Court at that time.

FINDINGS:

The Court finds that based upon the facts, as stated in the Petition alone and without a hearing on the
matter, there is no appearance of an immediate and present danger of domestic violence; repeat, dating
or sexual violence, or stalking, or that stalking exists. Therefore, there is not a sufficient factual basis
upon which the court can enter a Temporary Injunction for Protection Against Domestic, Repeat, Dating,
or Sexual Violence, or Stalking, prior to a hearing. A hearing is scheduled on the Petition for Injunction
for Protection Against Domestic, Repeat, Dating, or Sexual Violence, or Stalking, in Section II of this
Order. Petitioner may amend or supplement the Petition at any time to state further reasons why a
Temporary Injunction should be ordered which would be in effect until the hearing scheduled below.




Florida Supreme Court Approved Family Law Form 12.980(b)(1), Order Setting Hearing on Petition for Injunction
for Protection Against Domestic Violence, Repeat Violence, Dating Violence, Sexual Violence, or Stalking, without
Issuance of an Interim Temporary Injunction (06/18)
                                           NOTICE OF HEARING

Petitioner and Respondent are ordered to appear and testify at a hearing on the Petition for Injunction
for Protection Against Domestic, Repeat, Dating, or Sexual Violence, or Stalking on:
{date}              ,at _ a.m./p.m. at {location}_________________________________________
at which time the Court will consider whether a Final Judgment of Injunction for Protection Against
Domestic, Repeat, Dating, or Sexual Violence, or Stalking should be entered. If entered, the injunction
will remain in effect until a fixed date set by the Court or until modified or dissolved by the Court. At the
hearing, the Court will determine whether other things should be ordered, including, for example, such
matters as time-sharing and support, if appropriate.

If Petitioner and/or Respondent do not appear, orders may be entered, including entry of a permanent
injunction and the imposition of court costs. Petitioner and Respondent will be bound by the terms of
any injunction or order issued at the final hearing.

IF EITHER PETITIONER OR RESPONDENT DO NOT APPEAR AT THE FINAL HEARING, HE OR SHE WILL BE
BOUND BY THE TERMS OF ANY INJUNCTION OR ORDER ISSUED IN THIS MATTER.

All witnesses and evidence, if any, must be presented at this time. In cases where temporary support
issues have been alleged in the pleadings, each party is ordered to bring his or her financial affidavit
(Florida Family Law Rules of Procedure Form 12.902(b) or (c)), tax return, pay stubs, and other evidence
of financial income to the hearing.

DOMESTIC VIOLENCE AND STALKING HEARINGS:
Court proceedings concerning domestic violence or stalking are required by law to be recorded. This
recording may be by electronic means. No written transcript of the Court’s recording will be provided to
the parties. Either party may arrange for a court reporter to prepare a written transcript of the hearing
at that party’s expense.

REPEAT VIOLENCE, DATING VIOLENCE, OR SEXUAL VIOLENCE HEARINGS:
The law does not require court proceedings concerning repeat, dating, or sexual violence to be
recorded; however, either party may arrange for a court reporter to record the hearing and prepare a
written transcript of the hearing at that party’s expense. Arrangements for a court reporter must be
made in advance.

A RECORD, WHICH INCLUDES A TRANSCRIPT, MAY BE REQUIRED TO SUPPORT AN APPEAL. THE PARTY
SEEKING THE APPEAL IS RESPONSIBLE FOR HAVING THE TRANSCRIPT PREPARED BY A COURT REPORTER.
THE TRANSCRIPT MUST BE FILED WITH THE REVIEWING COURT OR THE APPEAL MAY BE DENIED

If you are a person with a disability who needs any accommodation in order
to participate in this proceeding, you are entitled, at no cost to you, to the
provisions of certain assistance. Please contact:



Florida Supreme Court Approved Family Law Form 12.980(b)(1), Order Setting Hearing on Petition for Injunction
for Protection Against Domestic Violence, Repeat Violence, Dating Violence, Sexual Violence, or Stalking, without
Issuance of an Interim Temporary Injunction (06/18)
__________________________________________________________________
________________________________________________________________
{identify applicable court personnel by name, address, and telephone number} at
least 7 days before your scheduled court appearance , or immediately upon
receiving this notification if the time before the scheduled appearance is less
than 7 days; if you are hearing or voice impaired, call 711.
Nothing in this order limits Petitioner’s rights to dismiss the petition.

DONE AND ORDERED in _______________________, Florida, on                         _______________________.



                                                    CIRCUIT JUDGE
COPIES TO:
Sheriff of                  ________ County

Petitioner:
  __ by U. S. Mail
   __ by hand delivery in open court
_____by e-mail to designated e-mail address(es)


Respondent:
   __ forwarded to sheriff for service
____ State Attorney’s Office
   __ Other: ________________________

I CERTIFY the foregoing is a true copy of the original Order Setting Hearing on Petition for Injunction as
it appears on file in the office of the Clerk of the Circuit Court of _____________________ County,
Florida, and that I have furnished copies of this order as indicated above.

                                                    CLERK OF THE CIRCUIT COURT
(SEAL)
                                                    By: ______________________________________
                                                       {Deputy Clerk or Judicial Assistant}




Florida Supreme Court Approved Family Law Form 12.980(b)(1), Order Setting Hearing on Petition for Injunction
for Protection Against Domestic Violence, Repeat Violence, Dating Violence, Sexual Violence, or Stalking, without
Issuance of an Interim Temporary Injunction (06/18)